Title: From John Adams to Henry Marchant, 25 October 1779
From: Adams, John
To: Marchant, Henry


     
      Dear sir
      Braintree Octr. 25. 1779
     
     I have the Pleasure of yours of Octr. 2. Give me leave to assure you that, I never received a troublesome or useless Letter from America, during my Absence. We had enough such from many Parts of Europe to be sure—but none from America, and I should have thought myself under particular Obligations to you, for your Correspondence. If I should be so happy as to go with Mr. Dana, as I flatter myself I shall, I shall depend upon your constant Advice to him or me or both, to both the more agreable. We shall want it.
     I assure you notwithstanding the Aukwardness of the situation you hint at, I did not find the Rank of a Citizen either so inconvenient or so dishonourable, as to wish very impatiently to advance out of it. I have ever considered the service of the Public as a Duty, a real Duty, but this service may be performed by the Citizen as well as by the senator, or the Consul, the General or the Ambassador. It is easier performed, in the first Character than in any, and with the least Risque and Anxiety.
     I would fain hope there is not so much of that Degeneracy you hint at, in Reality, as some Appearances indicate. The Misfortune is that ten vicious Persons in a society of an hundred are able to defeat very often the virtuous Intentions and Efforts of the other Ninety. But this will not always last. The national Character will work its Effects in Time.
     Mr. Dana’s Appointment makes me very happy, and his Acceptance will make me more so. I have no doubt of it, myself, from the Conversations I have had. The Judge will be the greatest Obstacle, but I dont intend to take any Denial, of the Judge, whom I have undertaken to convert or perswade.
     Where is the Comte D’Estaing. He must come here this Year or next, or both. You must sett some Springs and Wheels in Motion to get him along, and to get him reinforced from Time to Time. We must have a superiour naval Force in the West Indies and on the Coast of this Continent. England will never be brought to her senses untill this Plan is adopted. Get Convoys to Trade, and a superiour naval Power in the American seas, and all will be easy, I think. I am with great Esteem, yor frid & sert
    